          Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                             )
                                                      )
                v.                                    )    Criminal No. 12-240
                                                      )    Civil Action No. 19-37
JESSE NATHANIEL PENN, JR.,                            )    Judge Nora Barry Fischer
                                                      )
                       Defendant.                     )


                                    MEMORANDUM OPINION
   I.       INTRODUCTION

         In this case, Defendant Jesse Nathaniel Penn, Jr. (“Penn”) moves pursuant to 28 U.S.C. §

2255 to vacate, set aside or correct his conviction for violating 18 U.S.C. § 922(g)(1) and sentence

of 204 months’ incarceration. (Docket Nos. 201; 208). Specifically, Penn claims that his trial

counsel rendered ineffective assistance of counsel during pretrial suppression proceedings and plea

negotiations. (Docket Nos. 201; 204; 208; 209; 220; 238). The Government counters that Penn

has failed to meet his burden to demonstrate that his conviction and sentence should be set aside.

(Docket Nos. 217; 222). Penn’s motions have been exhaustively briefed and supplemented with

relevant evidence from the parties. After careful consideration of the parties’ arguments, and for

the following reasons, Penn’s motions [201] [208] are denied to the extent he seeks to vacate his

conviction and sentence based upon alleged ineffective assistance of counsel.

   II.      BACKGROUND

         The essential facts of this matter were set forth by the United States Court of Appeals for

the Third Circuit.




                                                  1
         Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 2 of 18




               In the spring of 2011 Penn was staying at his estranged wife
               Gineara's house. On June 16, law enforcement officers entered
               Gineara's home to arrest Penn for a probation violation. While
               securing the premises, an officer noticed a bulletproof vest in plain
               sight in the basement. Other officers found Penn on the second floor.
               After obtaining a search warrant for contraband related to the vest,
               officers discovered that a backpack near the vest contained a pink
               .380 Taurus handgun, a Smith & Wesson revolver, and ammunition.
               About a foot from the backpack, officers found a shoebox
               containing official papers in Penn's name and three cell phones. On
               the car ride to the county jail, Penn asked what had been found in
               the house. When a detective told him “two guns and a vest,” Penn
               asked “is there anything I can do to make those guns go away?”

United States v. Penn, 616 F. App’x 524, 525 (3d Cir. 2015). The probation warrants were issued

after Penn was identified as a suspect in a June 7, 2011 shooting of David Debold in East Pittsburgh

and charged with related offenses in state court. (Docket No. 203). He was acquitted of those

charges after a trial in state court in March of 2013. (Id.).

       However, Penn was charged in federal court with violating 18 U.S.C. § 922(g)(1) for being

a felon in possession of firearms and ammunition which were seized on June 16, 2011. (Docket

No. 1). The case was prosecuted by former Assistant United States Attorney Paul Kovac, defended

by former Assistant Federal Public Defender W. Penn Hackney, and presided over by the

Honorable Terrence F. McVerry, all of whom have since retired. (See Docket Report). During

pretrial proceedings, Penn moved to suppress the firearms and other evidence seized during the

June 16, 2011 searches. A hearing was held and Judge McVerry denied his motion, finding that

Gineara Penn had consented to the officers’ entry into the residence and that the protective sweep

of the house was reasonable under Fourth Amendment jurisprudence. See United States v. Penn,

2013 WL 5230802 (W.D. Pa. Sept. 17, 2013). Penn went to trial and was convicted of violating

18 U.S.C. § 922(g)(1). (Docket No. 75). At sentencing, Penn was found to be subject to enhanced




                                                  2
         Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 3 of 18




penalties under the Armed Career Criminal Act 18 U.S.C. § 924(e) given his three prior serious

drug offenses and was sentenced to 204 months’ incarceration. (Docket Nos. 86; 97).

        Penn appealed his conviction and sentence. The Third Circuit, finding error in the

admission of Rule 404(b) evidence regarding a prior firearms conviction, vacated the judgment

and remanded for a new trial. Penn, 616 F. App’x at 527. The Court of Appeals declined to

consider Penn’s other argument challenging Judge McVerry’s ruling precluding certain text

message evidence. Id. at n.2. On remand, a pretrial conference was held on June 5, 2015 and there

was some discussion between AUSA Kovac and AFPD Hackney concerning a potential plea but

a plea agreement was not reached. A second trial was held in August of 2015 and Penn was once

again convicted of violating § 922(g)(1). (Docket No. 151). In advance of the sentencing hearing,

the defense was afforded multiple continuances to prepare and submit arguments challenging the

ACCA enhancement. (Docket Nos. 158-161; 163-168; 171). Through counsel, Penn lodged

objections to his designation as an armed career criminal, but Judge McVerry overruled those

objections, and sentenced him once again to 204 months’ incarceration. (Docket Nos. 172; 173;

174).

        Penn appealed this judgment as well, but the Court of Appeals affirmed his conviction and

sentence on August 30, 2017. See United States v. Penn, 870 F.3d 164 (3d Cir. 2017). In a lengthy

precedential opinion, the Court of Appeals denied his challenge to the voir dire. Id. The Court of

Appeals also rejected his arguments that the felon-in-possession statute was unconstitutional and

that his prior convictions were not “serious drug offenses” under the ACCA, as both were

foreclosed by binding Third Circuit precedent. Id. at n.2 (citing United States v. Singletary, 268

F.3d 196, 204-05 (3d Cir. 2001) and United States v. Henderson, 841 F.3d 623, 631 (3d Cir. 2016)).




                                                3
        Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 4 of 18




Penn filed a petition for a writ of certiorari with the Supreme Court of the United States but it was

denied on January 8, 2018. Penn v. United States, 138 U.S. 700 (2018).

       Penn initiated these § 2255 proceedings with a series of filings received by the Court on

January 15, 2019 including a motion to vacate, motion for discovery, affidavit and brief in support.

(Docket Nos. 201; 202; 203; 204). He also attached documentary evidence to his submissions.

(Docket No. 204). In response to the Court’s Miller Order, Penn filed an amended motion to

vacate, brief in support and a supplement on February 21, 2019. (Docket Nos. 208; 209; 210).

After receiving extensions of time, the Government submitted its response and supporting

evidence on June 13, 2019. (Docket No. 217). Penn countered by filing a motion for summary

judgment on August 14, 2019 which the Court construed as a reply brief. (Docket No. 220). The

Government filed a sur-reply brief on August 30, 2019. (Docket No. 222).

       On October 16, 2019, Penn separately submitted a motion for leave to file a supplemental

pleading raising a claim under Rehaif v. United States, 139 S. Ct. 2191 (2019). (Docket No. 227).

The Government responded on October 25, 2019. (Docket No. 230). Penn then proceeded to file

additional motions seeking the U.S. Attorney’s Office and Federal Public Defender’s Office to

produce additional evidence concerning plea negotiations including emails to him. Both offices

responded that no such emails existed, as they had previously. After receiving leave of court, Penn

submitted a reply brief as to the Rehaif issue and a further supplement regarding the plea

negotiations. (Docket No. 238). Counsel was appointed to represent Penn on the Rehaif claim on

May 28, 2020. (Docket No. 239).

       Given all of these submissions, Penn’s motions to vacate alleging ineffective assistance of

counsel are fully briefed and ripe for disposition.




                                                  4
           Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 5 of 18




   III.      LEGAL STANDARD

          A prisoner in federal custody may move to vacate his sentence under 28 U.S.C. § 2255 if

such “sentence was imposed in violation of the Constitution or laws of the United States.” 28

U.S.C. § 2255(a). As a collateral challenge, a motion under § 2255 is “reviewed much less

favorably than a direct appeal of the sentence.” United States v. Travillion, 759 F.3d 281, 288 (3d

Cir. 2014).     Section 2255 relief “is available only when ‘the claimed error of law was a

fundamental defect which inherently results in a complete miscarriage of justice, and . . . present[s]

exceptional circumstances where the need for the remedy afforded by the writ . . . is apparent.’”

Id. (quoting Davis v. United States, 417 U.S. 333, 346 (1974)).

          “A prisoner seeking relief on the grounds of ineffective assistance of counsel bears the

burden to demonstrate two requirements,” United States v. Seeley, 574 F. App’x. 75, 78 (3d Cir.

2014), which were initially set forth by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984). In order to prevail on a claim of ineffective assistance of counsel

under Strickland, a defendant “must establish that (1) the performance of counsel fell below an

objective standard of reasonableness; and, (2) counsel’s deficient performance prejudiced the

defense.” United States v. Otero, 502 F.3d 331, 334 (3d Cir. 2007) (citing Strickland, 466 U.S. at

688, 694); see also Roe v. Flores-Ortega, 528 U.S. 470, 476-77 (2000) (citing Strickland, 466 U.S.

at 688, 694) (same). The United States Court of Appeals for the Third Circuit has “endorsed the

practical suggestion in Strickland [that the Court may] consider the prejudice prong before

examining the performance of counsel prong ‘because this course of action is less burdensome to

defense counsel.’” United States v. Lilly, 536 F.3d 190, 196 (3d Cir. 2008) (quoting United States

v. Booth, 432 F.3d 542, 546 (3d Cir. 2005)); see also Strickland, 466 U.S. at 697 (“If it is easier to




                                                  5
          Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 6 of 18




dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect

will often be so, that course should be followed.”).

         A district court must order an evidentiary hearing in a federal habeas case if a defendant’s

§ 2255 allegations raise an issue of material fact. United States v. Biberfeld, 957 F.2d 98, 102 (3d

Cir. 1992). But, if there is “no legally cognizable claim or the factual matters raised by the motion

may be susceptible of resolution through the district judge’s review of the motion and records in

the case,” the motion may be decided without a hearing. United States v. Costanzo, 625 F.2d 465,

470 (3d Cir. 1980); see also United States v. Tolliver, 800 F.3d 138, 140-41 (3d Cir. 2015). If a

hearing is not held, the district judge must accept the defendant’s allegations as true “unless they

are clearly frivolous on the basis of the existing record.” Gov’t of Virgin Islands v. Bradshaw, 726

F.2d 115, 117 (3d Cir. 1984). Similarly, “vague and conclusory allegations contained in a § 2255

petition may be disposed of without further investigation by the District Court.” United States v.

Thomas, 221 F.3d 430, 437 (3d Cir. 2000). In this case, the Court finds no need for an evidentiary

hearing because the record conclusively establishes that Defendant is not entitled to relief.

   IV.      DISCUSSION

         Penn asserts that his trial counsel was ineffective during suppression proceedings and plea

negotiations. (Docket Nos. 201; 203; 204; 208; 209; 210; 220; 238). The Government counters

that neither contention warrants vacating his conviction or sentence. (Docket Nos. 217; 222).

Having considered the parties’ positions in light of the evidence of record, the Court concurs with

the Government. The Court now evaluates each argument, in turn.

                A. Suppression Proceedings

         At the outset, Penn does not allege that his counsel was ineffective for litigating the

suppression motion which was denied in this case. (Docket Nos. 201; 203; 204; 208; 209; 210;


                                                  6
        Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 7 of 18




220; 238). Penn also declined to appeal the Court’s rulings that the searches and seizures did not

violate his Fourth Amendment rights because Gineara Penn consented to the officers’ initial entry

into the residence and a ballistic vest was observed by the officers during a protective sweep.

However, Penn maintains that his trial counsel was ineffective for failing to raise two separate

arguments during suppression proceedings: (1) the firearms seized from his wife’s residence

should have been suppressed under Franks v. Delaware, 438 U.S. 154 (1978), due to alleged false

statements in the search warrant; and, (2) his term of probation had expired at the time the arrest

warrants were issued due to probation violations. (See id.). The Government advocates that Penn

has not met his burden to show that his trial counsel was ineffective or that he was prejudiced by

the advice of his counsel. (Docket Nos. 217; 222).

                      1. Franks Hearing

       As noted above, this Court has discretion to first consider the “prejudice prong” of the

Strickland analysis. Strickland, 466 U.S. at 697 (“If it is easier to dispose of an ineffectiveness

claim on the ground of lack of sufficient prejudice, which we expect will often be so, that course

should be followed.”). Relevant here, the Supreme Court has explained that:

               Where defense counsel's failure to litigate a Fourth Amendment
               claim competently is the principal allegation of ineffectiveness, the
               defendant must also prove that his Fourth Amendment claim is
               meritorious and that there is a reasonable probability that the verdict
               would have been different absent the excludable evidence in order
               to demonstrate actual prejudice.

Kimmelman v. Morrison, 477 U.S. 365, 375, 382, 106 S.Ct. 2574, 91 L.Ed.2d 305 (1986). The

Third Circuit has held that for a defendant to demonstrate ineffective assistance of counsel for

failing to raise a Franks claim, he must meet the demanding standard to show that the affiant

knowingly or recklessly made material false statements in the warrant. See United States v. Lamar

Brown, 283 F. App’x 63, 65 (3d Cir. 2004). In addition, the affiant’s statements are evaluated at

                                                 7
         Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 8 of 18




the time the warrant was drafted such that a witness’s subsequent recantation of statements

previously made to law enforcement officers does not, by itself, establish that a Franks hearing is

necessary or that evidence should be suppressed. See United States v. Allen Brown, 631 F.3d 638,

649 (3d Cir. 2011) (“[A] court may properly infer that an affiant acted with reckless disregard for

the truth where his affidavit contains an averment that was without sufficient basis at the time he

drafted it.”); see also United States v. Blair, Crim. No. 12-275, 2013 WL 5593001, at *5 (W.D.

Pa. Oct. 10, 2013) (A witness’ “subsequent decision to recant his statements does not establish that

[the detective] knowingly and intentionally or with reckless disregard for the truth included false

information in the affidavit.”).

       Here, Penn alleges that his counsel was ineffective for failing to challenge the June 16,

2011 search warrant on the basis that statements referenced in the affidavit supporting same were

later contradicted by evidence presented at his state court trial in March of 2013. (See Docket No.

204). Specifically, Penn claims that his counsel should have argued that Detective Steve

Hitchings’ statements that the shooting victim, David Debold, had identified Defendant as his

assailant on June 10, 2011 were materially false because Debold purportedly testified at his state

court trial nearly two years later that he was in a coma, and therefore could not have made such

statements. (Id.). However, Penn has not established that the affiant, Detective Patrick Miller,

had any reason on June 16, 2011 to doubt the veracity of information provided to him by other law

enforcement officers involved in the investigation which he included in the affidavit. See Brown,

631 F.3d at 649. It is this Court’s opinion that neither Debold’s subsequent testimony nor Penn’s

later acquittal on the state charges related to the shooting undermine the magistrate’s finding of

probable cause to search the residence on June 16, 2011. See e.g., Blair, 2013 WL 5593001, at

*5; Case v. Tritt, Civ. A. No. 14-7124, 2015 WL 4557332, at *10 (E.D. Pa. July 29, 2015) (“as a



                                                 8
         Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 9 of 18




simple matter of logic, trial counsel could not have asked for a pre-trial Franks hearing on the basis

of the witness recantations, since he did not know pre-trial that Adams and Thompson would

disavow their statements.”).

       Penn’s claim also fails for additional reasons. In this regard, “[a] warrant is to be upheld

on review ‘as long as there is a substantial basis for a fair probability that evidence will be found.’”

United States v. Folks, 452 F. Supp. 3d 238, 254 (W.D. Pa. 2020) (quoting United States v. Conley,

4 F.3d 1200, 1205 (3d Cir. 1993). “Proof beyond a reasonable doubt is not required.” Id. at 254

(citing United States v. Miknevich, 638 F.3d 178, 183 (3d Cir. 2011)). “[I]t is [also] well settled

that ‘direct evidence’ of the existence of contraband or other illegality is not required to

demonstrate probable cause of a location to be searched.” Id. at 255. “Rather, probable cause may

be demonstrated through multiple factors, including: the experience of the officers; information

learned from other law enforcement agencies; tips from confidential informants; and other

information gleaned from investigative action.” Id. Finally, “[a] warrant may be upheld by a

reviewing court if the challenged information is excised from the affidavit and the remaining

information continues to support a finding of probable cause for the issuance of the warrant.” Id.

at 255 (citations omitted).

       In this Court’s estimation, if the challenged statements regarding Debold’s identification

of Penn as his assailant were excised from the affidavit, the other information provided in the

warrant plainly support a finding of probable cause to search the residence because the officers

observed direct evidence of contraband within the residence. See Folks, 452 F. Supp. 3d at 255.

To that end, the remaining portions of the affidavit state the following:

               On 6/16/2011 detectives from the homicide unit went to 7139
               Harrison St. in Swissvale Borough with an arrest warrant for
               [JESSE] PENN for a probation violation. Upon making entry to the
               residence, PENN was found in a second floor bedroom, taken into

                                                   9
        Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 10 of 18




               custody, and transported to ACPD Headquarters for processing. In
               a protective sweep of the residence detectives observed a ballistic
               vest in a storage room in the basement. The vest was in plain view
               and inside a ballistic vest carrier. Based upon your affiant’s
               experience and training combined with PENN’s extensive history of
               narcotics and illegal weapons it is your affiant’s belief that there is
               a possibility that illegal firearms and/or narcotics are located inside
               the residence.

(Docket No. 217-10 at 3). Since the officers observed a ballistic vest in plain view within the

residence where Penn was located, there is a certainly a reasonable probability that additional

contraband would be found therein. See Conley, 4 F.3d at 1205. Therefore, the local magistrate

had sufficient probable cause to issue the warrant to search the residence. Id. All told, “[b]ecause

a motion for a Franks hearing would not have been granted, and if it were, it would not have borne

fruit, [defendant] cannot demonstrate any prejudice from his attorney's ‘failure’ to request such

hearing.” United States v. Askew, Civ. A. No. 08-784, 2010 WL 457535, at *15 (W.D. Pa. Feb. 2,

2010) (Schwab, J.).

                       2. Timing of Probation Warrants

       Penn’s argument that his counsel was ineffective for not challenging the probation warrants

given the expiration of his term of probation is likewise without merit. Pennsylvania law is settled

that a defendant can violate his probation based on conduct which occurred during the term of

probation, even if the violation petition is filed after the term expired. See Comm. v. Smith, 860

A.2d 142, 145 (Pa. Super. 2004) (“[T]he Commonwealth may, under certain circumstances, file

allegations of a violation of probation even after the probationary term has expired […] [including

when] the violation has occurred so late in the probationary term that the Commonwealth cannot

actually file the paperwork in time.”). Here, Debold was shot three days prior to the expiration of

Penn’s state probation on June 10, 2011 and the probation violation warrants were issued within a

week of the shooting. See Com. v. Workman, No. 14 MDA 2014, 2014 WL 10790359, at *3 (Pa.

                                                 10
        Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 11 of 18




Super. Ct. Oct. 10, 2014) (“[I]n cases where the revocation proceeding cannot be commenced

before the expiration of the term, a defendant will not be entitled to a windfall based on the timing

of his violation or its discovery.”). Therefore, the arrest warrants were validly issued under state

law and Penn was not prejudiced by the failure of his counsel to lodge an objection to the timing

of the arrest warrants in the suppression proceedings. Strickland, 466 U.S. at 697.

       For all of these reasons, Penn’s motion to vacate challenging counsel’s performance during

the suppression proceedings is denied.

               B. Plea Negotiations

       Penn next asserts that his counsel provided ineffective assistance of counsel during plea

negotiations. (Docket Nos. 201; 204; 208; 209; 220; 238). Specifically, he claims that he rejected

a plea agreement offer from the Government because his counsel erroneously advised him that if

he was convicted at trial, he would no longer be deemed an armed career criminal and subject to

an enhanced sentence following the Supreme Court’s landmark decision of Johnson v. United

States, 576 U.S. 591 (2015). (Id.). He alleges that he would have accepted the Government’s

purported offer of 120 months’ incarceration absent such erroneous advice.                (Id.).   The

Government responds that Penn has failed to meet his burden to demonstrate that a plea agreement

offer was made by the Government such that he was not prejudiced by any such erroneous advice

by his counsel. (Docket Nos. 217; 222). The Court once again concurs with the Government.

       Initially, this Court set forth the relevant legal principles governing Penn’s claim in United

States v. Slane, Civ. A. No. 14-938, 2015 WL 728481, at *15 (W.D. Pa. Feb. 19, 2015). To that

end:

               The Supreme Court of the United States recognized in Frye and
               Lafler that the Sixth Amendment right to counsel provides that an
               accused is entitled to the effective assistance of counsel at all phases
               of the prosecution of criminal charges, see Missouri v. Frye, –––

                                                 11
       Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 12 of 18




             U.S. ––––, ––––, 132 S.Ct. 1399, 1404, 182 L.Ed.2d 379 (2012),
             including during the plea-bargaining process and the entry of a
             guilty plea. Lafler v. Cooper, ––– U.S. ––––, ––––, 132 S.Ct. 1376,
             1384, 182 L.Ed.2d 398 (2012). The Supreme Court held in Frye that
             a criminal defense lawyer was constitutionally ineffective for failing
             to communicate a plea agreement offer to his client and expounded
             in Lafler that “[i]f a plea bargain has been offered, a defendant has
             the right to effective assistance of counsel in considering whether to
             accept it.” Counsel is required to “give a defendant information
             sufficient ‘to make a reasonably informed decision whether to
             accept a plea offer.’” Shotts v. Wetzel, 724 F.3d 364, 376 (3d Cir.
             2013) (quoting United States v. Day, 969 F.2d 39, 43 (3d Cir.
             1992)). A court may find counsel to be ineffective when the advice
             given is “so incorrect and so insufficient that it undermined the
             defendant's ability to make an intelligent decision.” Day, 969 F.2d
             at 43.

             When a plea is rejected, “[h]aving to stand trial, not choosing to
             waive it, is the prejudice alleged.” Lafler, 132 S.Ct. at 1385. In order
             to prove prejudice where a defendant alleges inadequate advice in
             considering a plea offer,

                     a defendant must show that but for the ineffective
                     advice of counsel there is a reasonable probability
                     that the plea offer would have been presented to the
                     court (i.e., that the defendant would have accepted
                     the plea and the prosecution would not have
                     withdrawn it in light of intervening circumstances),
                     that the court would have accepted its terms, and that
                     the conviction or sentence, or both, under the offer's
                     terms would have been less severe than under the
                     judgment and sentence that in fact were imposed.

             Id.; see also United States v. Seeley, 13–2083, 574 F. App'x 75 (3d
             Cir. 2014) (quoting same).

Slane, 2015 WL 728481, at *15.

             The law is well established that “defendants have ‘no right to be
             offered a plea,” and “[i]f no plea offer is made ... [ineffective
             assistance of counsel] simply does not arise.” Lafler, 132 S.Ct. at
             1385. Further,


                                               12
Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 13 of 18




            [t]he existence of a plea offer is a factual
            determination. See Guerrero v. United States, 383
            F.3d 409, 417 (6th Cir.2004). Plea offers are
            examined under the same standards as other
            contracts. Puckett v. United States, 556 U.S. 129,
            137, 129 S.Ct. 1423, 173 L.Ed.2d 266 (2009); United
            States v. Moscahlaidis, 868 F.2d 1357 (3d Cir.1989);
            United States v. Odachyan, No. 11–50253, 2014 WL
            1491885 (9th Cir. Apr.17, 2014).

     Herrera–Genao v. United States, No. CIV. 12–6119, 2014 WL
     6386807, at *8 (D.N.J. Nov.14, 2014); see also United States v.
     Podlucky, No. CA 13–1451, 2014 WL 7369841, at *3 (W.D.Pa.
     Dec.29, 2014) (“As noted, in construing a plea agreement, the
     general principles of contract law apply.”). Like other contractual
     offers, plea offers may be oral or written and, if in writing, need not
     be set forth in any particular form. See United States v. Sanchez, 562
     F.3d 275, 280 (3d Cir. 2009) (overruled on other grounds) (“Just as
     contracts are not invalid simply because they are made orally, the
     same is true of plea agreements.”).
                                          …
     All purported offers are analyzed under general contract law
     principles, pursuant to which communications concerning
     preliminary negotiations do not rise to the level of an offer unless
     the parties manifest an intention to be bound to terms set forth in the
     communication which are sufficiently definite and complete. See
     Reed v. Pittsburgh Bd. of Public Educ., 862 A.2d 131, 135
     (Pa.Commw.Ct. Nov. 18, 2004) (quoting RESTATEMENT
     (SECOND) OF CONTRACTS § 26 (1979)) (“A manifestation of
     willingness to enter into a bargain is not an offer if the person to
     whom it is addressed knows or has reason to know that the person
     making it does not intend to conclude a bargain until he has made a
     further manifestation of assent.”); cf. Podlucky, 2014 WL 7369841,
     at *3 (“Under general contract law, ‘agreements to agree’ are not
     generally enforceable.”). “Incompleteness of terms is one of the
     primary reasons statements of preliminary negotiation are not
     deemed offers.” Id. at 136 (citing RESTATEMENT (SECOND) OF
     CONTRACTS § 33 cmt. c (1979)). Rather, “[a]n agreement is
     definite if it indicates that parties intended to make a contract and if
     there is an appropriate basis upon which a court can fashion a
     remedy.” Id. at 135 (quoting Biddle v. Johnsonbaugh, 444 Pa.Super.
     450, 664 A.2d 159, 163 (Pa. Super. Ct. 1995)). “If a court, due to
     indefiniteness or incompleteness, is unable to determine if a contract

                                       13
        Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 14 of 18




               was performed, the court must find no contract existed in the first
               place.” Id. (citing Ingrassia Constr. Co., Inc. v. Walsh, 337
               Pa.Super. 58, 486 A.2d 478 (Pa. Super. Ct. 1984)). Issues of contract
               formation and specific enforcement thereof are matters of law for
               the Court. See e.g., United States v. Gonzalez, 918 F.2d 1129, 1133–
               34 (3d Cir. 1990) (denying enforcement of plea agreement offer that
               was withdrawn by the prosecution and holding that an “agreement
               was never reached, the proposal was withdrawn and the agreement
               was never presented to the district court. It is axiomatic that a plea
               agreement is neither binding nor enforceable until it is accepted in
               open court.”).

Slane, 2015 WL 728481, at *16–17.

       Having reviewed the evidence in light of these standards, the Court finds that Penn’s claim

fails for several independent reasons.

       First, the timing of events indicates that an evidentiary link is lacking between Penn’s initial

rejection of the prosecutor’s purported offer of a 10-year sentence and counsel’s supposed advice

as to the Supreme Court’s decision in Johnson because the defense made a counterproposal for a

lesser sentence before the Supreme Court’s ruling. To this end, defense counsel sent a letter to

the prosecutor on June 23, 2015, that stated “in response to your offer of a 10-year sentence …

based on a plea to possession of a stolen gun under 18 U.S.C. § 922(j)” and asked “if your office

will agree to a sentence of 72 months.” (WPH Letter of 6/23/15, Docket No. 217-11). Meanwhile

the Johnson case was not issued until June 26, 2015 which was several days after the letter was

sent. Naturally, since the letter pre-dates the Johnson decision, it makes no reference to that case

at all. Penn also admits that he told his counsel to seek a lesser sentence, as he did in the letter.

(Docket No. 203 at ¶ 13). Hence, the defense’s decision on June 23, 2015 to make a

counterproposal of 72 months’ incarceration to the prosecution in response to the purported 10-

year offer could not have been made based upon any alleged ineffective assistance regarding

Johnson. See Lafler, 132 S.Ct. at 1385 (“[A] defendant must show that but for the ineffective

                                                 14
           Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 15 of 18




advice of counsel there is a reasonable probability that … the defendant would have accepted the

plea.”).

           Second, Penn simply did not meet his burden under Lafler to prove that an enforceable plea

agreement offer was made by the prosecution which he would have accepted and would not have

been withdrawn by the prosecution due to intervening events. See Lafler, 132 S.Ct. at 1385; see

also United States v. Nguyen, 619 F. App'x 136, 141 (3d Cir. 2015) (“to establish prejudice,

Petitioner must begin by proving that a plea agreement was formally offered by the Government.”).

To the contrary, Penn’s affidavit and the other evidence of record1 make clear that, at most,

preliminary negotiations between counsel took place that never ripened into an enforceable

agreement because there was no “meeting of the minds” concerning all of the necessary terms of

such an agreement, including the term of incarceration. See Slane, 2015 WL 728481, at *16–17.

In this regard, Penn states all of the following:

                  •   On June 5, 2015, during a pretrial conference, “Mr. Kovac,
                      expressed the desire to offer a plea deal rather than go through
                      another trial. It was said that Mr. Kovac was considering an
                      offer of 10 years.” (Docket No. 203 at ¶ 12).

                  •   “[T]he week following the pretrial conference, during a legal
                      call with Mr. Hackney, it was conveyed that Mr. Kovac was in
                      the process of seeking authority to offer a plea for possession of
                      a stolen firearm in violation of 18 U.S.C. § 922(j).” (Docket No.
                      203 at ¶ 14).

                  •   Penn admits that his counsel sent the June 23, 2015 letter making
                      a counterproposal of a lesser sentence at his direction. “[He]

1
         The Court notes that the evidence concerning plea negotiations consists of Penn’s affidavit, his counsel’s
June 23, 2015 letter and his counsel’s handwritten notes. He has claimed that additional emails existed but both the
U.S. Attorney’s Office and Federal Public Defender’s Office have affirmed that they do not exist. (See e.g., US DOJ
Resp. to FOIA Request, Def Ex. “E” Docket No. 204-5 (“A search for records located in the United States Attorney’s
Office for the Western District of Pennsylvania has revealed no responsive records regarding [plea negotiations in this
case]”); 9/21/17 Letter from Federal Public Defender, Def. Ex. “F”, Docket No. 204-6 (“Mr. Hackney informs me he
has no independent memory of your being offered nine years in prison prior to the last trial.”); Docket No. 217 (“The
government has inspected the physical file pertaining to Penn’s case and there are no physical copies of the emails in
question… Due to the age of the alleged emails in question, former AUSA Kovac’s emails are no longer available, as
the Department of Justice’s email archive only saves emails for a period of three years.”).

                                                         15
       Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 16 of 18




                   expressed a willingness to accept a 10-year offer, but ask[ed]
                   Mr. Hackney to see if Mr. Kovac would at the least come down
                   to the applicable guideline range which [Penn] understood it to
                   be 77-96 months at level 24 [and criminal history] category IV.”
                   (Docket No. 203 at ¶ 13).

               •   “[I]n July of 2015, via legal mail sent by Mr. Hackney’s
                   secretary, [defendant] received copies of a string of emails
                   between Mr. Hackney and Mr. Kovac regarding the possibility
                   of a plea offer under 10 years.” (Docket No. 203 at ¶ 15).

               •   Penn “expressed” to his counsel in July of 2015 that he wanted
                   to accept a plea deal and “instructed Mr. Hackney to continue
                   engaging in plea negotiations.” (Docket No. 203 at ¶¶ 16; 17;
                   18).

               •   Handwritten notes from Mr. Hackney indicate that on July 29,
                   2015 he had some discussion with the prosecutor, identified by
                   his initials “PDK” which state “so ask for 9” and “not taking 9.”
                   (Docket No. 204-6 at 3).

               •   In August of 2015, during an attorney-visit, Penn asked Mr.
                   Hackney about plea negotiations and was told that he had not
                   heard from Mr. Kovac. (Docket No. 203 at ¶ 19).

               •   There was “no further discussion of plea offer,” Penn went to
                   trial and was once again convicted of violating § 922(g)(1).


Taken together, such evidence shows that the prosecutor was considering making an offer for Penn

to plead guilty to a different offense, possession of a stolen firearm, in violation of 18 U.S.C. §

922(j), which has a statutory maximum penalty of 10 years’ incarceration. Undoubtedly, this

proposal was contemplated by the parties to avoid the application of the 15-year mandatory

minimum penalty under ACCA which had been applied at the initial sentencing hearing. (See

Docket No. 86). Yet, Penn admits that he knew that such offer was contingent on the prosecutor

obtaining approval from his supervisors in the U.S. Attorney’s Office. And, the evidence is

uncontested that the prosecutor neither obtained such approval nor made a formal plea agreement

offer prior to the second trial. Indeed, no plea agreement was ever drafted by the prosecutor and

                                                16
        Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 17 of 18




forwarded to the defense and a plea agreement would have been required since the attorneys had

discussed a guilty plea to a different offense than the § 922(g)(1) charge set forth in the Indictment.

        Third, as stated above, a criminal defendant has “‘no right to be offered a plea,” and “[i]f

no plea offer is made ... [ineffective assistance of counsel] simply does not arise.” Slane, 2015 WL

728481, at *16 (quoting Lafler, 132 S.Ct. at 1385). Preliminary negotiations concerning a potential

plea agreement do not arise to the level of an offer unless the parties manifest an intent to be bound

by the pertinent terms, something which did not occur in this case. Id. at *17. Instead, the evidence

shows back and forth negotiations between counsel in this regard concerning different terms,

without a formal offer being extended by the Government or an agreement to resolve the case short

of a second trial. “Put more colloquially, to consummate a plea bargain, it takes two to tango, and

there is no reason to believe that the Government wanted to dance.” United States v. Segura, 209

F. App’x 128, 136 (3d Cir. 2006). Since no formal plea offer was extended, defense counsel was

not ineffective for failing to achieve a plea agreement on behalf of his client which he now claims

he would have accepted.

        Overall, Penn does not have a right to be offered a plea agreement by the Government and

as no such offer was made, he was not prejudiced by any advice provided by his counsel. Lafler,

132 S.Ct. at 1385.

   V.      CONCLUSION

        For all of these reasons, Penn’s motions to vacate [201], [208] are denied. His motion for

discovery [203] is also denied, as moot.



                                                       s/Nora Barry Fischer
                                                       Nora Barry Fischer
                                                       Senior U.S. District Judge


                                                  17
        Case 2:12-cr-00240-NBF Document 242 Filed 11/13/20 Page 18 of 18




Date: November 13, 2020

cc/ecf: All counsel of record.

       Jesse Nathanial Penn, Jr.
       BOP #08068-068
       Federal Correctional Complex Yazoo
       PO Box 5000
       Yazoo City, MS 39194
       (via first class mail).




                                            18
